By the Court,
Copeland, J.
The only question presented for our consideration in this case, is in regard to the charge of the Court that the Cashier was presumed, in the absence of proof to the contrary, to have the authority to turn out the notes and assets belonging to the Bank, in payment of its debts. We are of the opinion, that in this chame there is no error. That the transfer of the note *608by the Cashier was within the general scope of his powers and duties, and it could make no difference, whether the transfer was made by the Cashier personally, or by one of the clerks, by the Cashier’s direction. Judgo Story says, the Cashier of a Bank is, virtute officii, generally entrusted with the notes, securities and other funds of the Bank, and is held out to the world by the Bank as its general agent, in the negotiation and disposal of them. Prima facie, therefore, ho must be deemed to have authority to transfer and endorse negotiable securities held by the Bank for its use, and in its behalf. No special authority for this purpose is necessary. (Weld vs. Bank of Passamaquoddy, 3 Mason C. C. Rep., 506.)
So again, in Fleckner vs. U. S. Bank (8 Wheat., 338), it was held, that the acts of the Cashier, done in the ordinary course of the business actually confided to such an officer, may well be deemed prima facie evidence that they fell within the scope of his duty. "Where the Cashier of a Bank assigns a certificate of sale owned by it, affixing the corporate seal to the assignment, his authority to do so will bo presumed until the contrary appears. (Bank of Vergennes vs. Warren et al., 7 Hill, 91.)
There is nothing in this case showing a limitation of the powers and duties of the Cashier, by the action of the Board of Directors, or otherwise.
The judgment of the Court below must-be affirmed.
Present, Copeland, Johnson and Martin, J. J.
Douglass, J., was not present at the argument, and, therefore, did not participate in the decision.